                      UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE


Carl L. Carter, Jr.

      v.                                     Case No. 17-cv-52-LM

Englander et al




                                 ORDER


      After due consideration of the objections and responses

filed, I herewith approve the Report and Recommendation of

Magistrate Judge Andrea K. Johnstone dated August 22, 2018.


                                      ____________________________
                                      Landya B. McCafferty
                                      Chief Judge

Date: December 11, 2018




cc:   Carl L. Carter, pro se
      Counsel of Record
